Exhibit 10.17

Greektown Superholdings, Inc.

$280,167,000 Series A 13% Senior Secured Notes due June 30, 2015

$104,833,000 Series B 13% Senior Secured Notes June 30, 2015

 

unconditionally guaranteed as to the

payment of principal, interest and special interest, if any, by the Guarantors
listed on the signature pages hereto

 

Exchange and Registration Rights Agreement

June 30, 2010

Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Ladies and Gentlemen:

Greektown Superholdings, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the Purchaser (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) $280,167,000 in aggregate
principal amount of its Series A 13% Senior Secured Notes due June 30, 2015 and
$104,833,000 in aggregate principal amount of its Series B 13% Senior Secured
Notes due June 30, 2015, which are unconditionally guaranteed by each of the
Guarantors (as defined herein). As an inducement to the Purchaser to enter into
the Purchase Agreement and in satisfaction of a condition to the obligations of
the Purchaser thereunder, the Company and the Guarantors agree with the
Purchaser for the benefit of holders (as defined herein) from time to time of
the Registrable Securities (as defined herein) as follows:

1.           Certain Definitions. For purposes of this Exchange and Registration
Rights Agreement (this “Agreement”), the following terms shall have the
following respective meanings:

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

“Closing Date” shall mean the date on which the Securities are initially issued.

 

1 


--------------------------------------------------------------------------------



 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“DTC” shall mean The Depository Trust Company.

“EDGAR System” shall mean the EDGAR filing system of the Commission and the
rules and regulations pertaining thereto promulgated by the Commission in
Regulation S-T under the Securities Act and the Exchange Act, in each case as
the same may be amended or succeeded from time to time (and without regard to
format).

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended or succeeded from time to time.

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a).

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c).

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a).

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a).

“Guarantees” shall have the meaning assigned thereto in the definition of
Securities.

“Guarantors” shall have the meaning assigned thereto in the Indenture.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

The term “holder” shall mean the Purchaser and other persons who acquire
Securities from time to time (including any successors or assigns), in each case
for so long as such person owns any Securities.

“Indenture” shall mean the trust indenture, dated as of June 30, 2010, among the
Company, the Guarantors and Wilmington Trust FSB, as trustee, as the same may be
amended from time to time.

“MGCB” shall have the meaning assigned thereto in the Indenture.

 

2

 

 


--------------------------------------------------------------------------------



 

“Notice and Questionnaire” shall mean a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.

The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.

“Purchase Agreement” shall mean the Purchase Agreement, dated as of June 25,
2010, among the Purchaser, the Company and the Guarantors relating to the
Securities.

“Purchaser” shall mean Goldman, Sachs & Co.

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) in the circumstances contemplated by Section 2(a) (provided
that any Exchange Security that, pursuant to the last two sentences of Section
2(a), is included in a prospectus for use in connection with resales by
broker-dealers shall be deemed to be a Registrable Security with respect to
Sections 5, 6 and 9 until resale of such Registrable Security has been effected
within the Resale Period), the Security has been exchanged for an Exchange
Security in an Exchange Offer as contemplated in Section 2(a); (ii) in the
circumstances contemplated by Section 2(b), a Shelf Registration Statement
registering such Security under the Securities Act has been declared or becomes
effective and such Security has been sold or otherwise transferred by the holder
thereof pursuant to and in a manner contemplated by such effective Shelf
Registration Statement; (iii) subject to Section 8(b), such Security is actually
sold by the holder thereof pursuant to Rule 144 under circumstances in which any
legend borne by such Security relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed by the Company or
pursuant to the Indenture; or (iv) such Security shall cease to be outstanding.

“Registration Default” shall have the meaning assigned thereto in Section 2(c).

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).

“Registration Expenses” shall have the meaning assigned thereto in Section 4.

“Resale Period” shall have the meaning assigned thereto in Section 2(a).

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

“Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” shall
mean, in each case, such rule promulgated by the Commission under the Securities
Act (or any successor provision), as the same may be amended or succeeded from
time to time.

“Securities” shall mean, collectively, the $280,167,000 in aggregate principal
amount of the Company’s Series A 13% Senior Secured Notes due June 30, 2015 and
$104,833,000 in aggregate principal amount of the Company’s Series B 13% Senior
Secured Notes due

 

3

 

 


--------------------------------------------------------------------------------



June 30, 2015 to be issued and sold to the Purchaser, and securities issued in
exchange therefor or in lieu thereof pursuant to the Indenture. Each Security is
entitled to the benefit of the guarantees provided by the Guarantors in the
Indenture (the “Guarantees”) and, unless the context otherwise requires, any
reference herein to a “Security,” an “Exchange Security” or a “Registrable
Security” shall include a reference to the related Guarantees.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b).

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).

“Special Interest” shall have the meaning assigned thereto in Section 2(c).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.

“Trustee” shall mean Wilmington Trust FSB, as trustee under the Indenture,
together with any successors thereto in such capacity.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 

2.

Registration Under the Securities Act.

(a)         Except as set forth in Section 2(b) below, the Company and the
Guarantors agree to file under the Securities Act, no later than 90 days after
the Closing Date, a registration statement relating to an offer to exchange
(such registration statement, the “Exchange Registration Statement”, and such
offer, the “Exchange Offer”) any and all of the Securities for a like aggregate
principal amount of debt securities issued by the Company and guaranteed by the
Guarantors, which debt securities and guarantees are substantially identical to
the Securities and the related Guarantees, respectively (and are entitled to the
benefits of the Indenture), except that they have been registered pursuant to an
effective registration statement under the Securities Act and do not contain
provisions for Special Interest contemplated in Section 2(c) below (such new
debt securities hereinafter called “Exchange Securities”). The Company and the
Guarantors agree to use all commercially reasonable efforts to cause the
Exchange Registration Statement to become effective under the Securities Act no
later than 180 days after the Closing Date, which may be extended for an
additional 60 days if the sole reason for the Exchange Offer Registration
Statement not becoming declared effective is the result of the failure of the
Company and the Guarantors to obtain necessary approvals of the MGCB despite
using all commercially reasonable efforts, commencing on the date hereof, to
obtain such approvals; provided, that during such extension the Company and the
Guarantors shall continue to use their commercially reasonable efforts to obtain
such approvals promptly. The Exchange Offer will be registered under the
Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act. Unless the Exchange
Offer would not be permitted by applicable law or Commission policy, the Company
further agrees to use all

 

4

 

 


--------------------------------------------------------------------------------



commercially reasonable efforts to (i) commence the Exchange Offer promptly (but
no later than 10 Business Days) following the Effective Time of such Exchange
Registration Statement, (ii) hold the Exchange Offer open for at least 20
Business Days in accordance with Regulation 14E promulgated by the Commission
under the Exchange Act and (iii) exchange Exchange Securities for all
Registrable Securities that have been validly tendered and not properly
withdrawn promptly following the expiration of the Exchange Offer. The Exchange
Offer will be deemed to have been “completed” only (i) if the debt securities
and related guarantees received by holders other than Restricted Holders in the
Exchange Offer for Registrable Securities are, upon receipt, transferable by
each such holder without restriction under the Securities Act and the Exchange
Act and without material restrictions under the blue sky or securities laws of a
substantial majority of the States of the United States of America and (ii) upon
the Company having exchanged, pursuant to the Exchange Offer, Exchange
Securities for all Registrable Securities that have been validly tendered and
not properly withdrawn before the expiration of the Exchange Offer, which shall
be on a date that is at least 20 and not more than 30 Business Days following
the commencement of the Exchange Offer. The Company and the Guarantors agree (x)
to include in the Exchange Registration Statement a prospectus for use in any
resales by any holder of Exchange Securities that is a broker-dealer and (y) to
keep such Exchange Registration Statement effective for a period (the “Resale
Period”) beginning when Exchange Securities are first issued in the Exchange
Offer and ending upon the earlier of the expiration of the 180th day after the
Exchange Offer has been completed or such time as such broker-dealers no longer
own any Registrable Securities. With respect to such Exchange Registration
Statement, such holders shall have the benefit of the rights of indemnification
and contribution set forth in Subsections 6(a), (c), (d) and (e).

(b)        If (i) on or prior to the time the Exchange Offer is completed,
existing law or Commission interpretations are changed such that the debt
securities or the related guarantees received by holders other than Restricted
Holders in the Exchange Offer for Registrable Securities are not or would not
be, upon receipt, transferable by each such holder without restriction under the
Securities Act, (ii) the Effective Time of the Exchange Registration Statement
is not within 180 days following the Closing Date and the Exchange Offer has not
been completed within 30 Business Days of such Effective Time or (iii) any
holder of Registrable Securities notifies the Company prior to the 20th Business
Day following the completion of the Exchange Offer that: (A) it is prohibited by
law or Commission policy from participating in the Exchange Offer, (B) it may
not resell the Exchange Securities to the public without delivering a prospectus
and the prospectus contained in the Exchange Registration Statement is not
appropriate or available for such resales or (C) it is a broker-dealer and owns
Securities acquired directly from the Company or an affiliate of the Company,
then the Company and the Guarantors shall, in lieu of (or, in the case of clause
(iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act no later than 30 days after the time
such obligation to file arises (but no earlier than 90 days after the Closing
Date), a “shelf” registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”). The Company and the
Guarantors agree to use all commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective no later than 90 days
after such Shelf Registration Statement filing obligation arises (but no earlier
than 180 days after the Closing Date). The Company and the Guarantors agree to
use all commercially reasonable efforts to keep such Shelf Registration
Statement continuously effective for a period ending on the

 

5

 

 


--------------------------------------------------------------------------------



earlier of the second anniversary of the Effective Time or such time as all
Registrable Securities covered by the Shelf Registration have been sold or there
are no longer any Registrable Securities outstanding. No holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement or to use the prospectus forming a part thereof for resales of
Registrable Securities unless such holder is an Electing Holder. The Company and
the Guarantors agree, after the Effective Time of the Shelf Registration
Statement and promptly upon the request of any holder of Registrable Securities
that is not then an Electing Holder, to use all commercially reasonable efforts
to enable such holder to use the prospectus forming a part thereof for resales
of Registrable Securities, including, without limitation, any action necessary
to identify such holder as a selling securityholder in the Shelf Registration
Statement (whether by post-effective amendment thereto or by filing a prospectus
pursuant to Rules 430B and 424(b) under the Securities Act identifying such
holder), provided, however, that nothing in this sentence shall relieve any such
holder of the obligation to return a completed and signed Notice and
Questionnaire to the Company in accordance with Section 3(d)(iii).
Notwithstanding anything to the contrary in this Section 2(b), upon notice to
the Electing Holders, the Company may suspend the use or the effectiveness of
such Shelf Registration Statement, or extend the time period in which it is
required to file the Shelf Registration Statement, for up to 30 consecutive days
and up to 60 days in the aggregate, in each case in any 12-month period (each a
“Suspension Period”) if the Board of Directors of the Company determines in good
faith that there is a valid business purpose for suspension of the Shelf
Registration Statement; provided that (x) the Company shall promptly notify the
Electing Holders when the Shelf Registration Statement may once again be used or
is effective, (y) the time period during which the Shelf Registration Statement
must be kept effective shall be extended by the number of days in any such
Suspension Period and (z) the Company's election to suspend use of a Shelf
Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 2(c).

(c)         In the event that (i) the Company and the Guarantors have not filed
the Exchange Registration Statement or the Shelf Registration Statement on or
before the date on which such registration statement is required to be filed
pursuant to Section 2(a) or Section 2(b), respectively, or (ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or before the date on which such
registration statement is required to become or be declared effective pursuant
to Section 2(a) or Section 2(b), respectively, or (iii) the Exchange Offer has
not been completed within 30 Business Days after the Effective Time of the
Exchange Registration Statement relating to the Exchange Offer (if the Exchange
Offer is th en required to be made) or (iv) any Exchange Registration Statement
or Shelf Registration Statement required by Section 2(a) or Section 2(b) is
filed and declared effective but shall thereafter either be withdrawn by the
Company or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein, including with
respect to any Shelf Registration Statement during any applicable Suspension
Period in accordance with the last sentence of Section 2(b)) without being
succeeded immediately by an additional registration statement filed and declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, as
liquidated damages for such Registration Default, subject to the provisions of
Section 9(b), special interest (“Special Interest”), in addition to the Base
Interest, shall accrue on all Registrable Securities then outstanding at a per
annum rate of 0.25% for the first 90 days of the Registration Default Period and
will increase by an additional per annum rate of 0.25% with

 

6

 

 


--------------------------------------------------------------------------------



respect to each subsequent 90 days of the Registration Default Period until all
Registration Defaults have been cured, up to a maximum per annum rate of 1.0%.
All accrued Special Interest shall be paid by the Company and the Guarantors on
the next scheduled interest payment date to DTC or its nominee by wire transfer
of immediately available funds. Following the cure of all Registration Defaults,
the accrual of Special Interest will cease.

(d)        The Company shall take, and shall cause the Guarantors to take, all
actions necessary or advisable to be taken by them to ensure that the
transactions contemplated herein are effected as so contemplated, including all
actions necessary or desirable to register the Guarantees under any Exchange
Registration Statement or Shelf Registration Statement, as applicable.

(e)        Any reference herein to a registration statement or prospectus as of
any time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.

 

3.

Registration Procedures.

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a) or Section 2(b), the following provisions shall apply:

(a)         At or before the Effective Time of the Exchange Registration or any
Shelf Registration, whichever may occur first, the Company shall qualify the
Indenture under the Trust Indenture Act.

(b)         In the event that such qualification would require the appointment
of a new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.

(c)         In connection with the Company’s and the Guarantors’ obligations
with respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall:

(i)          prepare and file with the Commission, no later than 90 days after
the Closing Date, an Exchange Registration Statement on any form which may be
utilized by the Company and the Guarantors and which shall permit the Exchange
Offer and resales of Exchange Securities by broker-dealers during the Resale
Period to be effected as contemplated by Section 2(a), and use all commercially
reasonable efforts to cause such Exchange Registration Statement to become
effective no later than 180 days after the Closing Date, which may be extended
for an additional 60 days if the sole reason for the Exchange Registration
Statement not becoming effective is the result of the failure of the Company to
obtain necessary approvals of the MGCB despite using all commercially reasonable
efforts, commencing on the date hereof, to obtain such approvals; provided, that
during such extension the Company and the Guarantors shall continue to use their
commercially reasonable efforts to obtain such approvals promptly;

(ii)         as soon as practicable prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the

 

7

 

 


--------------------------------------------------------------------------------



prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;

(iii)        promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Registration Statement, and
confirm such advice in writing, (A) when such Exchange Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission o f any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Exchange Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, (F) of the occurrence of any event that causes the Company to
become an “ineligible issuer” as defined in Rule 405, or (G) if at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which such statements were made;

(iv)        in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange
Securities (except as otherwise permitted during any Suspension Period),
promptly prepare and furnish to each such holder a reasonable number of copies
of a prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Securities during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which such statements were made;

 

8

 

 


--------------------------------------------------------------------------------



 

(v)         use all commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such Exchange Registration Statement
or any post-effective amendment thereto at the earliest practicable date;

(vi)        use all commercially reasonable efforts to (A) register or qualify
the Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that neither the Company nor the Guarantors shall be
required for any such purpose to (1) qualify as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(vi), (2) consent to general service of process
in any such jurisdiction or become subject to taxation in any such jurisdiction
or (3) make any changes to its certificate of incorporation or by-laws or other
governing documents or any agreement between it and its stockholders;

(vii)       obtain a CUSIP number for all Exchange Securities, not later than
the applicable Effective Time; and

(viii)       comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Exchange Registration Statement, an
“earning statement” of the Company and its subsidiaries complying with
Section 11(a) of the Securities Act (including, at the option of the Company,
Rule 158 thereunder).

(d)         In connection with the Company’s and the Guarantors’ obligations
with respect to the Shelf Registration, if applicable, the Company and the
Guarantors shall:

(i)          prepare and file with the Commission, within the time periods
specified in Section 2(b), a Shelf Registration Statement on any form which may
be utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use all
commercially reasonable efforts to cause such Shelf Registration Statement to
become effective within the time periods specified in Section 2(b);

(ii)          mail the Notice and Questionnaire to the holders of Registrable
Securities not less than 30 days prior to the anticipated Effective Time of the
Shelf Registration Statement, and no holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement, and no holder shall
be entitled to use the prospectus forming a part thereof for resales of
Registrable Securities at any time, unless and until such holder has returned a
completed and signed Notice and Questionnaire to the Company;

 

9

 

 


--------------------------------------------------------------------------------



 

(iii)        after the Effective Time of the Shelf Registration Statement, upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;

(iv)        as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission to the extent such documents are not publicly available on
the Commission’s EDGAR System;

(v)         comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

(vi)        provide a representative of the Electing Holders and not more than
one counsel for all the Electing Holders the opportunity to participate in the
preparation of such Shelf Registration Statement, each prospectus included
therein or filed with the Commission and each amendment or supplement thereto;

(vii)       for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at reasonable times at the Company’s principal place of business
or such other reasonable place for inspection by the persons referred to in
Section 3(d)(vi) who shall certify to the Company that they have a current
intention to sell the Registrable Securities pursuant to the Shelf Registration
such financial and other information and books and records of the Company, and
cause the officers, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries, as shall be reasonably
necessary (and in the case of counsel, not violate an attorney-client privilege,
in such counsel’s reasonable beli ef), in the judgment of the respective counsel
referred to in Section 3(d)(vi), to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering on behalf of the Electing Holders
shall be conducted by one counsel designated by the holders of at least a
majority in aggregate principal amount of the Registrable Securities held by the
Electing Holders at the time outstanding and provided further that each such
party shall be required to maintain in confidence and not to disclose to any
other person any information or records reasonably designated by the Company as
being confidential, until such time as (A) such information becomes a matter of
public record (whether by virtue of its inclusion in such Shelf Registration
Statement or otherwise), or (B) such person shall be required so to disclose
such information

 

10

 

 


--------------------------------------------------------------------------------



pursuant to a subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter (subject to the requirements of such
order, and only after such person shall have given the Company prompt prior
written notice of such requirement), or (C) such information is required to be
set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to such Shelf Registration Statement or an amendment
or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement, as the case may be, complies
with applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which such statements were made;

(viii)       promptly notify each of the Electing Holders and confirm such
advice in writing, (A) when such Shelf Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threat ening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company set forth in Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (F) of the occurrence of any
event that causes the Company to become an “ineligible issuer” as defined in
Rule 405, or (G) if at any time when a prospectus is required to be delivered
under the Securities Act, that such Shelf Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which such statements were made;

(ix)        use all commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such Shelf Registration Statement or
any post-effective amendment thereto at the earliest practicable date;

(x)         if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder specifies should be included therein relating to the terms of
the sale of such Registrable Securities, including information with respect to
the principal amount of Registrable Securities being sold by such Electing
Holder, the name and description of such Electing Holder, the offering price of
such Registrable Securities and any discount, commission or other compensation
payable in respect thereof and with respect to any other terms of the offering
of the Registrable Securities to be sold by

 

11

 

 


--------------------------------------------------------------------------------



such Electing Holder; and make all required filings of such prospectus
supplement or post-effective amendment promptly after notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

(xi)        furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;

(xii)       use all commercially reasonable efforts to (A) register or qualify
the Registrable Securities to be included in such Shelf Registration Statement
under such securities laws or blue sky laws of such jurisdictions as any
Electing Holder shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration Statement is required to remain effective
under Section 2(b) and for so long as may be necessary to enable any such
Electing Holder to complete its distribution of Registrable Securities pursuant
to such Shelf Registration Statement, (C) take any and all other actions as may
be reasonably necessary or advisable to enable each such Electing Holder to
consummate the disposition in such jurisdictions of such Registrable Securities
and (D) obtain the consent or approval of each governmental agency or authority,
whether federal, state or local, which may be required to effect the Shelf
Registration or the offering or sale in connection therewith or to enable the
selling holder or holders to offer, or to consummate the disposition of, their
Registrable Securities; provided, however, that neither the Company nor the
Guarantors shall be required for any such purpose to (1) qualify as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 3(d)(xii), (2) consent to
general service of process in any such jurisdiction or become subject to
taxation in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws or other governing documents or any agreement between
it and its stockholders;

 

12

 

 


--------------------------------------------------------------------------------



 

(xiii)       unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;

(xiv)      obtain a CUSIP number for all Securities that have been registered
under the Securities Act, not later than the applicable Effective Time;

(xv)       notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Agreement
pursuant to Section 9(h) and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be; and

(xvi)      comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Shelf Registration Statement an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).

(e)         In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Each Electing Holder agrees that upon
receipt of any notice from the Company pu rsuant to Section 3(d)(viii)(G), such
Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Company, such
Electing Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, of the prospectus covering such
Registrable Securities in such Electing Holder’s possession at the time of
receipt of such notice.

(f)          In the event of a Shelf Registration, in addition to the
information required to be provided by each Electing Holder in its Notice and
Questionnaire, the Company may require such Electing Holder to furnish to the
Company such additional information regarding such Electing Holder and such
Electing Holder’s intended method of distribution of Registrable Securities as
may be required in order to comply with the Securities Act. Each such Electing
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Electing Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or

 

13

 

 


--------------------------------------------------------------------------------



such Electing Holder’s intended method of disposition of such Registrable
Securities or omits to state any material fact regarding such Electing Holder or
such Electing Holder’s intended method of disposition of such Registrable
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and promptly to furnish to the Company any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain, with respect to such Electing Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made.

(g)         Until the expiration of one year after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.

(h)         As a condition to its participation in the Exchange Offer, each
holder of Registrable Securities shall furnish, upon the request of the Company,
a written representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no ar rangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).

 

4.

Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Agreement,
including (a) all Commission and any FINRA registration, filing and review fees
and expenses including reasonable fees and disbursements of counsel for the
Eligible Holders in connection with such registration, filing and review,
(b) all fees and expenses in connection with the qualification of the
Registrable Securities and the Exchange Securities, as applicable, for offering
and sale under the State securities and blue sky laws referred to in
Section 3(d)(xii) and determination of their eligibility for investment under
the laws of such jurisdictions as the Electing Holders may designate, including
any reasonable fees and disbursements of counsel for the Electing Holders in
connection with such qualification and determination, (c) all expenses relating
to the preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing

 

14

 

 


--------------------------------------------------------------------------------



the Securities or Exchange Securities, as applicable, for delivery and the
expenses of printing or producing any selling agreements and blue sky or legal
investment memoranda and all other documents in connection with the offering,
sale or delivery of Securities or Exchange Securities, as applicable, to be
disposed of (including certificates representing the Securities or Exchange
Securities, as applicable), (d) messenger, telephone and delivery expenses
relating to the offering, sale or delivery of Securities or Exchange Securities,
as applicable, and the preparation of documents referred in clause (c) above,
(e) fees and expenses of the Trustee under the Indenture, any agent of the
Trustee and any counsel for the Trustee and of any collateral agent or
custodian, (f) internal expenses (including all salaries and expenses of the
Company’s officers and employees performing legal or accounting duties),
(g) reasonable fees, disbursements and expenses of counsel and independent
certified public accountants of the Company, (h) reasonable fees, disbursements
and expenses of one counsel for the Electing Holders retained in connection with
a Shelf Registration, as selected by the Electing Holders of at least a majority
in aggregate principal amount of the Registrable Securities held by Electing
Holders (which counsel shall be reasonably satisfactory to the Company), (i) any
fees charged by securities rating services for rating the Registrable Securities
or the Exchange Securities, as applicable, and (j) reasonable fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities, Securities or Exchange
Securities, as applicable, the Company shall reimburse such person for the full
amount of the Registration Expenses so incurred, assumed or paid promptly after
receipt of a request therefor. Notwithstanding the foregoing, the holders of the
Registrable Securities being registered shall pay all agency fees and
commissions and underwriting discounts and commissions, if any, and transfer
taxes, if any, attributable to the sale of such Registrable Securities and
Exchange Securities, as applicable, and fees and disbursements of any counsel or
other advisors or experts retained by such holders (severally or jointly), other
than the counsel and experts specifically referred to above.

 

5.

Representations and Warranties.

Each of the Company and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, the Purchaser and each of the holders from time to
time of Registrable Securities that:

(a)         Each registration statement covering Registrable Securities,
Securities or Exchange Securities, as applicable, and each prospectus (including
any preliminary or summary prospectus) contained therein or furnished pursuant
to Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than (A) from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(G) or Section 3(d)(viii)(G) until
(ii) such time as the Company furnishes an amended or supplemented prospectus
pursuant to Section 3(c)(iv) or Section 3(e) or (B) each such registration
statement, and each prospectus (including any summary prospectus) contained
therein or furnished pursuant to Section 3(c) or Section 3(d), as then amended
or supplemented, will conform in all material respects to the requirements of
the Securities Act

 

15

 

 


--------------------------------------------------------------------------------



and the Trust Indenture Act and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which such statements were made; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by a holder of Registrable Securities expressly for use therein.

(b)         Any documents incorporated by reference in any prospectus referred
to in Section 5(a), when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which such statements were made not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by a holder of Registrable Securities
expressly for use therein.

(c)         The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the certificate of incorporation, as amended, or the by-laws or
other governing documents, as applicable, of the Company or the Guarantors or
(iii)  result in any v iolation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their respective properties, except in the
cases of clause (i) or (iii) above, as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect, or any
development that would reasonably expected to result in a material adverse
effect, on the business, assets, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Issuers and
their subsidiaries, taken as a whole. No consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the consummation by the Company and the
Guarantors of the transactions contemplated by this Agreement, except (x) the
registration under the Securities Act of the Registrable Securities and the
Exchange Securities, as applicable, and qualification of the Indenture under the
Trust Indenture Act, (y) such consents, approvals, authorizations, registrations
or qualifications as may be required under state securities or blue sky laws in
connection with the offering and distribution of the Registrable Securities and
the Exchange Securities, as applicable, and (z) such consents, approvals,
authorizations, registrations or qualifications that have been obtained and are
in full force and effect as of the date hereof.

(d)         This Agreement has been duly authorized, executed and delivered by
the Company and by the Guarantors.

 

16

 

 


--------------------------------------------------------------------------------



 

 

6.

Indemnification and Contribution.

(a)         Indemnification by the Company and the Guarantors. The Company and
the Guarantors, jointly and severally, will indemnify and hold harmless each of
the holders of Registrable Securities included in an Exchange Registration
Statement and each of the Electing Holders as holders of Registrable Securities
included in a Shelf Registration Statement against any losses, claims, damages
or liabilities, joint or several, to which such holder or such Electing Holder
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Exchange Registration Statement or any Shelf
Registration Statement, as the case may be, under which such Registrable
Securities or Exchange Securities were registered under the Securities Act, or
any preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any such holder or any such Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each such holder and each such Electing Holder for any and all legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor the Guarantors shall be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such person expressly for use therein.

(b)         Indemnification by the Electing Holders. The Company may require, as
a condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Company shall have received
an undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Company, the Guarantors
and all other Electing Holders of Registrable Securities included in such Shelf
Registration Statement, against any losses, claims, damages or liabilities to
which the Company, the Guarantors or such other Electing Holders may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such registration statement, or any preliminary, final or summary
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433) contained therein or furnished by the Company to any
Electing Holder, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Electing Holder expressly for use therein, and (ii) reimburse
the Company and the Guarantors for any legal or other expenses reasonably
incurred by the Company and the Guarantors in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that no such

 

17

 

 


--------------------------------------------------------------------------------



Electing Holder shall be required to undertake liability to any person under
this Section 6(b) for any amounts in excess of the dollar amount of the proceeds
to be received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.

(c)         Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of written notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b). In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the prior written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d)         Contribution. If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses,

 

18

 

 


--------------------------------------------------------------------------------



claims, damages, or liabilities (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 6(d),
no Electing Holder shall be required to contribute any amount in excess of the
amount by which the dollar amount of the proceeds received by such holder from
the sale of any Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) exceeds the amount of any damages which such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The holders’ obligations in this Section 6(d) to
contribute shall be several in proportion to the principal amount of Registrable
Securities registered by them and not joint.

(e)         The obligations of the Company and the Guarantors under this
Section 6 shall be in addition to any liability which the Company or the
Guarantors may otherwise have and shall extend, upon the same terms and
conditions, to each officer, director and partner of each holder, each Electing
Holder, and each person, if any, who controls any of the foregoing within the
meaning of the Securities Act; and the obligations of the holders and the
Electing Holders contemplated by this Section 6 shall be in addition to any
liability which the respective holder or Electing Holder may otherwise have and
shall extend, upon the same terms and conditions, to each officer and director
of the Company or the Guarantors (including any person who, with his consent, is
named in any registration statement as about to become a director of the Company
or any of the Guarantors) and to each person, if any, who controls the Company
within the meaning of the Securities Act, as well as to each officer and
director of the other holders and to each person, if any, who controls such
other holders within the meaning of the Securities Act.

 

7.

Underwritten Offerings.

Each holder of Registrable Securities hereby agrees with the Company and each
other such holder that no holder of Registrable Securities may participate in
any underwritten offering hereunder unless (a) the Company gives its prior
written consent to such underwritten offering, (b) the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each holder of
Registrable Securities participating in such underwritten offering agrees to
sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each holder of
Registrable Securities participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

 

19

 

 


--------------------------------------------------------------------------------



 

 

8.

Rule 144.

(a)         Facilitation of Sales Pursuant to Rule 144. The Company covenants to
the holders of Registrable Securities that to the extent it shall be required to
do so under the Exchange Act, the Company shall timely file the reports required
to be filed by it under the Exchange Act or the Securities Act (including the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and shall take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144. Upon the request of any holder of Registrable
Securities in connection with that holder’s sale pursuant to Rule 144, the
Company shall deliver to such holder a written statement as to whether it has
complied with such requirements.

(b)         Availability of Rule 144 Not Excuse for Obligations under Section 2.
The fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 shall not (1) cause such Securities
to cease to be Registrable Securities or (2) excuse the Company’s and the
Guarantors’ obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration and Special Interest.

 

9.

Miscellaneous.

(a)         No Inconsistent Agreements. The Company represents, warrants,
covenants and agrees that it has not granted, and shall not grant, registration
rights with respect to Registrable Securities, Exchange Securities or
Securities, as applicable, or any other securities which would be inconsistent
with the terms contained in this Agreement.

(b)         Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Purchaser and the holders from time to time
of the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchaser and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction. Time shall
be of the essence in this Agreement.

(c)         Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 555 East Lafayette, Detroit, Michigan 48226, and if to a
holder, to the address of such holder set forth in the security register or
other records of the Company, or to such other address as the Company or any
such holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

(d)         Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto, the holders from time to time of the Registrable Securities
and the respective successors and assigns of the foregoing. In the event that
any transferee of any holder of Registrable

 

20

 

 


--------------------------------------------------------------------------------



Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such transferee shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of this Agreement. If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.

(e)         Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.

(f)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g)         Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

(h)         Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture and the form of Securities) or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least 66 2/3% in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.

(i)          Inspection. For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the record
holders of Registrable Securities shall be made available for inspection and
copying on any Business Day by any holder of Registrable Securities for proper
purposes only (which shall include any purpose related to the rights of the
holders of Registrable Securities under the Securities, the Indenture and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(c) and at the office of the Trustee under the Indenture.

(j)          Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

 

(k)         Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.

 

21

 

 

 


--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company, the Purchaser and each of the Guarantors plus
one for each counsel counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
between the Purchaser, the Guarantors and the Company.

Very truly yours,

Greektown Superholdings, Inc.

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier     Title:
President, Chief Financial Officer and Treasurer


Greektown Newco Sub, Inc.

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier     Title:
President, Chief Financial Officer and Treasurer


Greektown Holdings, L.L.C.

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier       Title: Chief
Executive Officer  


Greektown Casino, L.L.C.

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier       Title: Chief
Executive Officer  


Contract Builders Corporation

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier       Title: Chief
Executive Officer  


Realty Equity Company, Inc.

  By: /s/ Clifford J. Vallier       Name: Clifford J. Vallier       Title: Chief
Executive Officer  

 

 

22

 

 

 


--------------------------------------------------------------------------------



 

Accepted as of the date hereof:

 

Goldman, Sachs & Co.

 

By: /s/ Goldman, Sachs & Co.  
(Goldman, Sachs & Co.)
   

 

 

23

 

 

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Greektown Superholdings, Inc.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE] *

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Greektown Superholdings, Inc. (the
“Company”) Series A 13% Senior Secured Notes due June 30, 2015 and/or Series B
13% Senior Secured Notes due June 30, 2015 (the “Securities”) are held.

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Greektown
Superholdings, Inc., 555 East Lafayette, Detroit, Michigan 48226, (313)
223-2999.

 

 

 

 

 

 

_________________________

* Not less than 28 calendar days from date of mailing.

 

 

A-1

 

 


--------------------------------------------------------------------------------



 

 

Greektown Superholdings, Inc.

Notice of Registration Statement

and

Selling Securityholder Questionnaire

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Greektown Superholdings,
Inc. (the “Company”) and the Purchaser named therein. Pursuant to the Exchange
and Registration Rights Agreement, the Company has filed or will file with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form [__] (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Company’s Series A 13% Senior Secured Notes due
June 30, 2015 and Series B 13% Senior Secured Notes due June 30, 2015 (the
“Securities”). A copy of the Exchange and Registration Rights Agreement has been
filed as an exhibit to the Shelf Registration Statement and can be obtained from
the Commission’s website at www.sec.gov. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Exchange and
Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not properly complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

 

A-2

 

 


--------------------------------------------------------------------------------



 

 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain
losses arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-3

 

 

 


--------------------------------------------------------------------------------



 

 

QUESTIONNAIRE

 

(1)

(a)

Full legal name of Selling Securityholder:

                                          
                                          
                                                   

 

(b)

Full legal name of registered Holder (if not the same as in (a) above) of
Registrable Securities listed in Item (3) below:

                                          
                                          
                                                   

 

(c)

Full legal name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

                                          
                                          
                                                   

 

(2)

Address for notices to Selling Securityholder:

                                          
                                                               

                                          
                                                               

                                          
                                                               

 

Telephone:

                                          
                                                           

 

Fax:

                                          
                                                           
                                  

E-mail for Contact Person:                                           
              

  Contact Person:                                          
                                     E-mail for Contact Person:
                                                         

(3)

Beneficial Ownership of Securities:

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

(a)

Principal amount of Registrable Securities beneficially owned:
                                        

CUSIP No(s). of such Registrable Securities:
                                                                   

 

(b)

Principal amount of Securities other than Registrable Securities beneficially
owned:

                                          
                                          
                                                         

CUSIP No(s). of such other Securities:
                                                                             

 

(c)

Principal amount of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:
                                          
                                      

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                           
                                                                               

 

(4)

Beneficial Ownership of Other Securities of the Company:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

State any exceptions here:

                                          
                                          
                                                   

                                          
                                          
                                                   

 

A-4

 

 


--------------------------------------------------------------------------------



 

 

                                          
                                          
                                                   

 

(5)

Individuals who exercise dispositive powers with respect to the Securities:

If the Selling Securityholder is not an entity that is required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act (a
“Reporting Company”), then the Selling Securityholder must disclose the name of
the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities. Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record. In
addition, the Commission has provided guidance that Rule 13d-3 under the
Exchange Act should be used by analogy when determining the person or persons
sharing voting and/or dispositive powers with respect to the Securities.

 

(a)

Is the holder a Reporting Company?

 

Yes

_______            

No

_______  

 

If “No”, please answer Item (5)(b).

 

(b)

List below the individual or individuals who exercise dispositive powers with
respect to the Securities:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.

(6)

Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

(7)

Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, if consented to by the Company and
subject to certain other conditions, through underwriters, broker dealers or
agents. Such Registrable Securities may be sold in one or more transactions at
fixed prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale, or at negotiated prices. Such sales may be
effected in transactions (which may involve

 

A-5

 

 


--------------------------------------------------------------------------------



 

crosses or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Securities may be listed or quoted at
the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the
Registrable Securities or otherwise, the Selling Securityholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume. The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.

State any exceptions here:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.

 

(8)

Broker-Dealers:

The Commission requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Shelf Registration Statement. In addition, the Commission requires that all
Selling Securityholders that are registered broker-dealers be named as
underwriters in the Shelf Registration Statement and related Prospectus, even if
they did not receive the Registrable Securities as compensation for underwriting
activities.

 

(a)

State whether the undersigned Selling Securityholder is a registered
broker-dealer:

 

Yes

_______

No

_______     

 

(b)

If the answer to (a) is “Yes”, you must answer (i) and (ii) below, and (iii)
below if applicable. Your answers to (i) and (ii) below, and (iii) below if
applicable, will be included in the Shelf Registration Statement and related
Prospectus.

 

(i)

Were the Securities acquired as compensation for underwriting activities?

 

Yes

_______

No

_______

If you answered “Yes”, please provide a brief description of the transaction(s)
in which the Securities were acquired as compensation:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

(ii)

Were the Securities acquired for investment purposes?

 

Yes

_______

No

_______

 

(iii)

If you answered “No” to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities:

 

A-6

 

 


--------------------------------------------------------------------------------



 

 

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

 

(c)

State whether the undersigned Selling Securityholder is an affiliate of a
registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):

 

Yes

_______

No

_______   

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

(d)

If you answered “Yes” to question (c) above:

 

(i)

Did the undersigned Selling Securityholder purchase Registrable Securities in
the ordinary course of business?

 

Yes

_______

No

_______       

If the answer is “No” to question (d)(i), provide a brief explanation of the
circumstances in which the Selling Securityholder acquired the Registrable
Securities:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

(ii)

At the time of the purchase of the Registrable Securities, did the undersigned
Selling Securityholder have any agreements, understandings or arrangements,
directly or indirectly, with any person to dispose of or distribute the
Registrable Securities?

 

Yes

_______

No

_______

If the answer is “Yes” to question (d)(ii), provide a brief explanation of such
agreements, understandings or arrangements:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you will be
named as an underwriter in the Shelf Registration Statement and the related
Prospectus.

(9)

Hedging and short sales:

 

(a)

State whether the undersigned Selling Securityholder has or will enter into
“hedging transactions” with respect to the Registrable Securities:

 

Yes

_______

No

_______

If “Yes”, provide below a complete description of the hedging transactions into
which the undersigned Selling Securityholder has entered or will enter and the
purpose of

 

A-7

 

 


--------------------------------------------------------------------------------



 

such hedging transactions, including the extent to which such hedging
transactions remain in place:

                                          
                                          
                                                   

                                          
                                          
                                                   

                                          
                                          
                                                   

 

(b)

Set forth below is Interpretation A.65 of the Commission’s July 1997 Manual of
Publicly Available Interpretations regarding short selling:

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.

 

*             *             *             *             *

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).

The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of

 

A-8

 

 


--------------------------------------------------------------------------------



 

Registrable Securities in order to comply with the Securities Act. Except as
otherwise provided in the Exchange and Registration Rights Agreement, all
notices hereunder and pursuant to the Exchange and Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:

 

(i)

To the Company:

_________________________

_________________________

_________________________

_________________________

_________________________

 

(ii)

With a copy to:

_________________________

_________________________

_________________________

_________________________

_________________________

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

 

A-9

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                                     

 

                                          
                                          
                                               

 

Selling Securityholder

 

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

By:                                           
                                          
                                        

 

Name:

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

_________________________

_________________________

_________________________

_________________________

_________________________

 

A-10

--------------------------------------------------------------------------------



Exhibit B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

Wilmington Trust FSB

Greektown Superholdings, Inc.

c/o Wilmington Trust FSB

Corporate Capital Markets

50 South 6th Street, STE 1290

Minneapolis, MN 55402

Attention: GREEKTOWN ADMIN

 

Re:

Greektown Superholdings, Inc. (the “Company”)

 

 

Series A 13% Senior Secured Notes due June 30, 2015 and

 

Series B 13% Senior Secured Notes due June 30, 2015

 

 

Dear Sirs:

Please be advised that ___                                             has
transferred $_______________________________ aggregate principal amount of the
above-referenced Notes pursuant to an effective Registration Statement on Form [
] (File No. 333- ) filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

Dated:

Very truly yours,

            (Name)     By:             (Authorized Signature)  

 

 

B-1

--------------------------------------------------------------------------------

 